Name: Commission Regulation (EEC) No 146/89 of 20 January 1989 amending Regulation (EEC) No 731/88 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing under an aid programme organized by a Member State
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 1 . 89 Official Journal of the European Communities No L 17/31 COMMISSION REGULATION (EEC) No 146/89 of 20 January 1989 amending Regulation (EEC) No 731/88 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing under an aid programme organized by a Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 4132/88 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 731 /88 (3), as last amended by Regulation (EEC) No 3053/88 (4), provides for the sale in Italy and France of certain quantities of beef from intervention for processing and export under national aid programmes ; whereas the situation as regards intervention stocks in France is such that the quantities put up for sale should be increased ; whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (1 ), first indent, of Regulation (EEC) No 731 /88, '500 tonnes' is replaced by *800 tonnes'. Article 2 This Regulation shall enter into force on 24 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 148, 28. 6. 1968, p. 24. 0 OJ No L 362, 30. 12. 1988, p. 4. 0 OJ No L 74, 19 . 3. 1988, p. 76. ( «) OJ No L 272, 4. 10. 1988, p. 18.